Citation Nr: 1636106	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  11-05 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.  

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from August 1969 to May 1971, including service in the Republic of Vietnam and receipt of the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board remanded the increased rating claim for bilateral hearing loss in July 2014 for additional development.  As a VA examination has been conducted and VA treatment records have been obtained, there has been substantial compliance with the Board's remand instructions and the Board can proceed to adjudicate the appeal.  Stegall v. West, 11 Vet. App. 268 (1998).       

The issue of entitlement to an increased rating claim for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by no more than Level I impairment in the right ear and Level VI impairment in the left ear.    


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (DC) 6100, 4.86 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

The Veteran's hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100.  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the numeric designation, and then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  38 C.F.R. § 4.85.  When impaired hearing is service connected in one ear only, the non-service-connected ear will be assigned a designation of level I from Table VII.  38 C.F.R. § 4.85(f).  

The provisions of section 4.86 address exceptional patterns of hearing loss, which are defined as when each of the pure tone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) are 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86.  




Analysis

The Veteran contends that he is entitled to a compensable rating for bilateral hearing loss due to the severity of his condition and the impact his hearing loss has on his everyday life.  See July 2016 Informal Hearing Presentation.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The appeal period before the Board begins in February 2010, the date VA received the claim for increased rating, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).    

For the reasons stated below, the preponderance of the evidence is against a finding that the Veteran is entitled to a compensable rating for his bilateral hearing loss.  

The Veteran was afforded a June 2010 VA examination.  He reported that he has a difficult time hearing speech at a normal conversational level, especially in the presence of background noise, but he also reported that he does not experience any overall functional impairment.  The examination report revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
40
75
75
LEFT
25
30
70
75
75

The pure tone threshold average was 54 in the right ear and 63 in the left ear.  He had a Maryland CNC speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  

These audiometry test results equate to Level I impairment in the right ear and Level II impairment in the left ear using Table VI.  38 C.F.R. § 4.85.  However, the provisions of section 4.86, which address exceptional patterns of hearing loss, apply to the left ear, as the left ear was 30 decibels at 1000 Hz and 70 decibels at 2000 Hz.  Thus, under the provisions of 38 C.F.R. § 4.86(b), the higher Roman numeral designation for hearing impairment from either Table VI or Table VIa will be used.  In the instant case, the left ear equates to Level V impairment under Table VIa.  That numeral will then be elevated to the next higher Roman numeral, VI.  38 C.F.R. § 4.86(b).  Applying the percentage ratings for hearing impairment found in Table VII, the Veteran's bilateral hearing loss does not result in a compensable rating.  

The Veteran then submitted a private audiology report dated October 2010.  He reported difficulty understanding the television and radio, as well as understanding conversations with other people.  The examiner conducted a pure tone audiometry test and noted that the Veteran had severe high frequency sensorineural hearing loss of the right ear and mild-to-severe sensorineural hearing loss of the left ear.  Although the private report includes an audiogram, it is unclear whether the Maryland CNC controlled speech discrimination test was employed.  The Board need not seek clarification from the private audiologist in this regard.  If the test was employed, the speech findings and audiometric data (Level I impairment in the right ear, and Level II impairment in the left ear, with no exceptional patterns of hearing loss pursuant to 38 C.F.R. § 4.86(b)) do not allow for a compensable rating.  On the contrary, if the examiner responded in the negative, the examination would be inadequate for rating purposes.  38 C.F.R. § 4.85(a).  Therefore, additional clarification from the October 2010 private examiner is not necessary.  Savage v. Shinseki, 24 Vet. App. 259 (2011).

In a March 2011 lay statement, the Veteran reported that he has difficulty understanding speech if there is background noise.  In a July 2012 lay statement from the Veteran's wife, she stated that the Veteran has difficulty understanding conversations or grasping the content of a television program.  She further stated that the Veteran has difficulty communicating in a social setting due to his hearing loss and that he no longer attends church because he cannot understand the sermon.  The Veteran's wife asserted that during past audiograms, the Veteran responded to the sound when he was not sure he actually heard a sound.  She requested an additional hearing test based on the Veteran's contentions.  

The Veteran was then afforded another VA examination in August 2014.  The Veteran reported difficulty hearing in groups, in church, and at meetings, as well as difficulty hearing the television.  The examiner stated that the Veteran likely experiences mild to moderate communication difficulties without the use of hearing aids, particularly in background noise and in group communication.  The examiner noted that he was able to communicate well with the Veteran in a quiet environment.  

The examination report revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20 
15
30
65
70
LEFT
20
15
65
70
70

The pure tone threshold average was 45 in the right ear and 55 in the left ear.  The Maryland CNC speech recognition ability was 94 percent in the right ear and 88 percent in the left ear.  The audiometry test results equate to Level I in the right ear and Level II in the left ear using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level I in the right ear and Level II in the left ear does not result in a compensable rating.  The provisions of section 4.86 exceptional patterns of hearing loss do not apply based on the results of this examination report.  38 C.F.R. § 4.86.  

VA treatment records reveal that he reported difficulty hearing conversations but that he has "excellent" benefits with the use of his hearing aids.  See May 2012 and May 2013 VA treatment records.  The VA treatment records do not include an audiometry test that reflects hearing loss that would equate to a compensable rating.  

In evaluating the higher rating claim, the preponderance of the evidence is against the assignment of a compensable rating for bilateral hearing loss.  The Board acknowledges the lay statements submitted by the Veteran and others on his behalf, which describe his difficulty understanding conversations over the telephone or in social settings, as well as his difficulty hearing the television.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Veteran and his wife are competent to report that he has difficulty hearing.  However, they are not competent to establish the level of his hearing disability, as this requires specific audiometric data.  

The Veteran does not assert that referral for extraschedular consideration is warranted, and the record does not otherwise reasonably raise the matter.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

The fact that the Veteran's hearing acuity may be less than optimal does not by itself establish entitlement to a compensable disability rating.  To the contrary, under the Rating Schedule a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  None of the VA audiology examinations highlighted above reveal audiological evaluations that would warrant a compensable rating.  Therefore, the preponderance of the evidence is against the claim and entitlement to a compensable evaluation is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

A compensable rating for bilateral hearing loss is denied.  


REMAND

In a June 2011 rating decision, the RO denied an increased rating claim for PTSD.  In June 2012, the Veteran submitted a notice of disagreement that stated that he was appealing the assigned disability rating for PTSD.  He specifically requested a "50% minimum."  A June 2012 rating decision then assigned a 50 percent rating for PTSD and stated that it was a full grant of the benefits sought on appeal since the Veteran requested a minimum rating of 50 percent for PTSD.  However, the notice of disagreement stated that he was requesting a "minimum" of 50 percent for PTSD, and does not indicate that a grant of a 50 percent rating would satisfy the appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, on remand, a Statement of the Case is required.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a Statement of the Case addressing his claim for a rating in excess of 50 percent for PTSD, including appellate rights.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


